         Case 2:19-cr-00642-VAP Document 203 Filed 10/21/20 Page 1 of 1 Page ID #:4168
JUDITH A. HEINZ
Assistant United States Attorney
California Bar Number: 176264
1500 United States Courthouse
312 North Spring Street
Los Angeles, CA 90012
Telephone: (213) 894-7280

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                     CASE NUMBER:

                                                                                CR 19-642-VAP
                                              PLAINTIFF(S)
                              v.
IMAAD SHAW ZUBERI
                                                                        NOTICE OF MANUAL FILING
                                            DEFENDANT(S).

PLEASE TAKE NOTICE:
          The above-mentioned cause of action has been designated as an electronically filed case. In accordance
with General Order 08-02 and Local Rule 5-4 the following document(s) or item(s) will be manually
     filed. List Documents:
EX PARTE APP SEALING; PROPOSED ORDER SEALING, UNDER SEAL DOCUMENT


          Document Description:
          G      Administrative Record
          G      Exhibits
          G      Ex Parte Application for authorization of investigative, expert or other services pursuant to the
                 Criminal Justice Act [see Local Civil Rule 79-5.4, Documents to be excluded, (h)]
          ✔
          G      Other - see list above


          Reason:
          ✔
          G      Under Seal
          G      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          G      Electronic versions are not available to filer
          G      Per Court order dated
          G      Manual Filing required (reason):


October 21, 2020                                                  JUDITH A. HEINZ
Date                                                              Attorney Name
                                                                  United States of America
                                                                  Party Represented
Note: File one Notice in each case, each time you manually file document(s).
G-92 (03/09)                                   NOTICE OF MANUAL FILING
